[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                JUNE 15, 2007
                                 No. 06-14824                 THOMAS K. KAHN
                             Non-Argument Calendar                CLERK
                           ________________________

                  D. C. Docket No. 03-00527-CV-FTM-99-SPC

BRIAN BEVAN,

                                                        Plaintiff-Appellant,

                                       versus

MARK DURLING, Chief,
KENNETH EARN, individually and in his official
capacity as captain for the Lee County Sheriff's Office,
SCOTT STAUDER, individually and in his official
capacity as corporal for the Lee County Sheriff's Office,
ROD SHOAP, individually and as former deputy
Sheriff for the Lee County Sheriff's Office,
RICHARD COWART, JACKIE COWART,
ROSS DI PASQUALE,
in his individual capacity and as the detective
for the Sheriff of Lee County, et al.,


                                                        Defendants-Appellees,

DAVE WILSON, Colonel Dave Wilson,
individually and in his former capacity as colonel
of the Lee County Sheriff's Department, et al.,

                                                        Defendants.
                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                    (June 15, 2007)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

      Brian Bevan appeals pro se the district court’s final orders in his suit against

(1) seven members of the Sheriff’s Office, the current Sheriff and the former

Sheriff; (2) five state attorneys; and (3) sixteen of Bevan’s neighbors, brought

under 42 U.S.C. § 1983 and state law.

      Bevan’s lawsuit stemmed from disputes with his neighbors, and the

subsequent arrest and prosecution of Bevan for simple assault. The jury found him

not guilty. Bevan filed his initial complaint against the neighbors, law enforcement

officers, and prosecutors on September 12, 2003, which was dismissed without

prejudice. Bevan moved numerous times to amend his complaint, and the court

ultimately granted the filing of Bevan’s fourth amended complaint. Bevan’s fourth

amended complaint (“complaint”), named Rod Shoap, the current Lee County

Florida Sheriff; John McDougal, the former Lee County Sheriff; law enforcement

officers Mark Durling, Kenneth Earn, Ross Di Pasquale, Brian Foell, Scott

                                          2
Stauder, and Mr. Hundall, all members of the Lee County Sheriff’s Office (“law

enforcement officers”); George Mitar, another Sheriff’s deputy; state prosecutors

Bruce Kyle, Dean Platner, Joseph Viacava, Anoush Arakalian, and Joe

D’Allasandro, (“state attorneys”); and his neighbors Joel and Ursula Wolfson, Julie

Nieminski, Mr. Nieminski, Joseph and Marilyn Dufrat, Mr. and Mrs. Bakhtian,

Richard and Jackie Cowart, Claudia Cowart, Jan Campbell, Dr. and Mrs. Douglas

Henricks, Mrs. John McSweeney, and the Estate of John McSweeney

(“neighbors”).1 Bevan raises several issues challenging the magistrate judge’s

denial of Bevan’s motion for recusal and denial of Bevan’s thirty motions to

compel. Bevan also raises several issues challenging the district court’s decisions

granting the state attorneys’ motion to dismiss, granting partial summary judgment

to the Nieminskis, Dufrats, Wolfsons, and Mrs. McSweeney prior to the discovery

deadline, dismissing the Estate of John McSweeney, and granting summary

judgment to the neighbors and law enforcement officers on Bevan’s claims under

42 U.S.C. § 1983. Each decision is addressed in turn.

       I.     Denial of Motion for Recusal

       Bevan, appealing pro se, argues that the magistrate judge erred by refusing



       1
         Bevan named Dave Wilson in his first complaint. The court dismissed all claims
against Dave Wilson without prejudice, and Bevan never named Wilson in his subsequent
complaints.

                                              3
to recuse herself on account of her alleged “past criminal actions” and he argues

that the judge’s decisions were not fair, just or impartial.

       We review a denial of a motion for recusal for abuse of discretion. United

States v. Bailey, 175 F.3d 966, 968 (11th Cir. 1999). Under this standard, we will

affirm the refusal to recuse unless we “conclude that the impropriety is clear and

one which would be recognized by all objective, reasonable persons.” Id.

       Under 28 U.S.C. § 455(a),2 a federal judge, including a magistrate, must

disqualify herself if her “impartiality might reasonably be questioned.” In deciding

whether a judge should recuse herself under § 455(a), we determine whether “an

objective, disinterested, lay observer fully informed of the facts underlying the

grounds on which recusal was sought would entertain a significant doubt about the

judge's impartiality.” United States v. Patti, 337 F.3d 1317, 1321 (11th Cir. 2003)

(citation omitted).

       Section 455(b) requires disqualification under specific circumstances,

including situations where a judge has a personal bias or prejudice concerning a

party, has participated as counsel in the matter, or has a financial interest in the

matter. 28 U.S.C. § 455(b)(1), (2), (4). The Supreme Court has held that where a

judge’s challenged actions “consist[ed] of judicial rulings, routine trial


       2
          Because it is unclear whether Bevan relied on 28 U.S.C. § 455(a) or (b) for his motion
for recusal, we addresses both.

                                                4
administration efforts, and ordinary admonishments (whether or not legally

supportable) to counsel and to witnesses,” these actions were not sufficient to

require a judge to recuse herself under § 455. Liteky v. United States, 510 U.S.

540, 556, 114 S.Ct. 1147, 1158, 127 L.Ed.2d 474 (1994) (emphasis added).

Moreover, in Liteky, all of the challenged actions “occurred in the course of

judicial proceedings, and neither (1) relied upon knowledge acquired outside such

proceedings nor (2) displayed deep-seated and unequivocal antagonism that would

render fair judgment impossible.” Id. (emphasis in original).

      Here, the magistrate judge did not abuse her discretion in denying Bevan’s

motion for recusal under 28 U.S.C. § 455(a) or (b) because Bevan provides no

evidence to establish that the magistrate judge had any personal bias against him.

For example, he provides no evidence that the magistrate judge knew that he was

attempting to expose her allegedly criminal activities, or, even if she did know,

how that affected her rulings. See Switzer v. Berry, 198 F.3d 1255, 1258 (10th

Cir. 2000) (persuasive authority) (holding that the recusal statute should not be

construed so broadly as to become effectively presumptive or to require recusal

based on unsubstantiated suggestions of personal bias or prejudice). Nothing in the

magistrate’s reports would cause a disinterested observer to question her

impartiality.



                                          5
       II.     Dismissal of State Attorneys

       Bevan next argues that the district court erred in dismissing the state

attorneys. He asserts that they are not entitled to absolute immunity when they

performed functions outside their roles as advocates for the state.3 Bevan points

out that he submitted a video interview of John McSweeney, in which McSweeney

stated that State Attorney D’Allasandro maintained a file on Bevan that he shared

with the neighbor defendants. Additionally, Bevan argues that the State Attorney’s

Office is in reality a county office, and its members are not entitled to immunity

under the Eleventh Amendment.4

       A prosecutor is entitled to absolute immunity for all actions he takes while

performing his function as an advocate for the government. Buckley v.

Fitzsimmons, 509 U.S. 259, 273, 113 S.Ct. 2606, 2615-16, 125 L.Ed.2d 209



       3
          Bevan points to activities of the state attorneys that are outside their prosecutorial
function, such as attending after-hours meetings with his neighbors and giving statements at a
press conference. Bevan argues that immunity does not protect the state attorneys in their
performance of those extra-prosecutorial activities. The state attorneys’ actions would fall either
within the claim of malicious prosecution or one of Bevan’s other claims. The district court
dismissed all claims against the state attorneys, except the malicious prosecution claim, based on
Bevan’s failure to state a claim. Even though the district court addressed immunity issues with
the claims of conspiracy, false arrest, slander, and libel, Bevan does not argue the district court
erred in dismissing those claims for his failure to state a claim. Therefore, we need not address
the dismissal of those claims.
       4
          Bevan also argues that Kyle was sued as an assemblyman and is liable is his capacity
as an assemblyman. However, Bevan does not develop this argument or provide any legal
support for his conclusion. Issues not developed on appeal may be considered waived.
Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989)

                                                 6
(1993). The prosecutorial function includes the initiation and pursuit of criminal

prosecution, Imbler v. Pachtman, 424 U.S. 409, 424, 96 S.Ct. 984, 992, 47 L.Ed.2d

128 (1976), and all appearances before the court, including examining witnesses

and presenting evidence, see Burns v. Reed, 500 U.S. 478, 492, 111 S.Ct. 1934,

1942, 114 L.Ed.2d 547 (1991).

       Because prosecutors are absolutely immune for actions taken while

prosecuting criminal cases, the district court properly dismissed Bevan’s claim of

malicious prosecution. See Buckley, 509 U.S. at 273, 113 S.Ct. at 2615-16. Bevan

is correct to the extent he argues that Eleventh Amendment immunity does not

apply to the state attorneys in their individual capacities. See Jackson v. Georgia

Dep’t of Transp., 16 F.3d 1573, 1575 (11th Cir. 1994).5 The state attorneys,

however, are still afforded absolute immunity in their individual capacity for

actions performed as an advocate of the government. The district court concluded

that State Attorney D’Allasandro’s maintaining a file on a person against whom

charges were pending was within his prosecutorial function, and thus, any possible

liability that would stem from that action was barred by absolute immunity. Bevan

does not dispute the district court’s conclusion that maintaining a file on him was

within the prosecutorial function. Accordingly, the district court properly afforded


       5
         Bevan’s fourth amended complaint states that each defendant is sued in his or her
individual capacity.

                                               7
the state attorneys absolute immunity as to Bevan’s malicious prosecution claim.

      III.   Granting Summary Judgment Prior to the Discovery Deadline

      Bevan next argues that the district court erred by granting summary

judgment two and one-half months prior to the discovery deadline and states that

no case from our Circuit upholds such action. He also argues, based on cases from

district courts in Tennessee and Ohio, that granting summary judgment prior to the

end of discovery is premature.

      We review a district court's decision to rule on a summary judgment motion

prior to the close of discovery for abuse of discretion. See, e.g., Leigh v. Warner

Bros., Inc., 212 F.3d 1210, 1219 (11th Cir. 2000) (reviewing claim that court

prematurely granted summary judgment before appellant had been able to obtain

discovery and noting that we review the court’s “management of discovery in this

context for abuse of discretion”). The appellant, however, must be able to show

substantial harm from the court’s decision. See id. (“a party must be able to show

substantial harm to its case from the denial of its request for additional discovery”).

Moreover, the party opposing summary judgment is responsible for informing the

court of any outstanding discovery. Cowan v. J.C. Penney Co., 790 F.2d 1529,

1530 (11th Cir. 1986) (per curiam).

      Indeed, Fed.R.Civ.P. 56(f) was designed and crafted with precisely that



                                           8
purpose in mind. Rule 56(f) states:

      Should it appear from the affidavits of a party opposing the motion
      that the party cannot for reasons stated present by affidavit facts
      essential to justify the party's opposition, the court may refuse the
      application for judgment or may order a continuance to permit
      affidavits to be obtained or depositions to be taken or discovery to be
      had or may make such other order as is just.

Fed.R.Civ.P. 56(f). “The party seeking to use [R]ule 56(f) may not simply rely on

vague assertions that additional discovery will produce needed, but unspecified,

facts, but rather he must specifically demonstrate how postponement of a ruling on

the motion will enable him, by discovery or other means, to rebut the movant's

showing of the absence of a genuine issue of fact.” Reflectone, Inc. v. Farrand

Optical Co., 862 F.2d 841, 843-44 (11th Cir. 1989) (internal citation and quotation

marks omitted). “The presence of Rule 56(f) shows that appellant’s argument that

it is per se improper to grant summary judgment without providing the opponent an

opportunity to conduct discovery is without merit.” Id. at 844. Pursuant to Rule

56(f), a party opposing summary judgment must provide the court with an affidavit

justifying the need for additional discovery. Fed.R.Civ.P. 56(f).

      The district court did not err in granting partial summary judgment before

discovery ended. In his brief, Bevan did not specify which motions for summary

judgment were granted prior to the end of discovery. However, the docket reflects

that the Wolfsons, Dufrats, Nieminskis, and Mrs. McSweeney were the only

                                          9
parties granted partial summary judgment prior to the end of discovery. Discovery

was scheduled to end October 6, 2005. In his opposition to their motions for

summary judgment, Bevan stated that he was prevented from conducting discovery

until the entry of the Case Management and Scheduling Order, and he would be

“conducting discovery shortly.” Bevan filed these oppositions in January and

February 2005. By the July 22, 2005, order, he had not conducted discovery and

moreover he had not indicated, as the court noted, that he had any outstanding

discovery. Even a pro se litigant must follow procedures. Loren v. Sasser, 309

F.3d 1296, 1304 (11th Cir. 2002). Even though Bevan cites cases to support his

argument that summary judgment granted before the discovery deadline is

improper, cases from other circuits are not binding on this Court and are merely

persuasive. Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir.

1981). Since Bevan only made vague assertions as to his future discovery efforts,

without indicating what showing he would make, the district court did not abuse its

discretion in granting summary judgment prior to the end of discovery. See

Reflectone, 862 F.2d at 843-44; see also Leigh, 212 F.3d at 1279 (holding that the

opposing party must show substantial harm).

      IV.    Denial of Bevan’s Thirty Motions to Compel

      Bevan next argues that the district court abused its discretion when it denied



                                         10
his numerous motions to compel responses to interrogatories, served the day before

the discovery deadline. He argues that his discovery requests were properly served

within the discovery time period and were reasonably calculated to lead to the

discovery of admissible evidence, and that therefore denying his motions to

compel was an abuse of discretion.

      Under Federal Rule of Civil Procedure 72(a), a party has ten days to file, for

the district court’s consideration, objections to a magistrate judge’s ruling on

nondispositive motions. Maynard v. Bd. of Regents of the Div. of Univ. of Fla.

Dep’t of Educ., 342 F.3d 1281, 1286 (11th Cir. 2003); Fed.R.Civ.P. 72(a). Failure

timely to object to the district court constitutes a waiver of the right to appeal the

order. Maynard, 342 F.3d at 1286.

      All parties appear to be under the impression that the district court denied

the motions to compel that Bevan lists in his brief, however, the magistrate judge

actually denied the motions to compel that Bevan listed on appeal. Bevan failed to

object to the district court regarding the magistrate judge’s orders. Therefore, he

waived his right to appeal the orders denying his motions to compel. See Maynard,

342 F.3d at 1286; see also Farrow v. West, 320 F.3d 1235, 1248 n.21.

      V.     Dismissal of the Estate of John McSweeney

      Bevan next argues that the district court erred by ruling at one point that he



                                           11
had timely served the estate of John McSweeney, and then later ruling that Bevan

had failed to timely serve the estate based on Florida statutes.

      While it is unclear what standard of review applies to the district court’s

revision of its previous analysis, the district court conducted its analysis while

deciding upon a motion to dismiss. We review de novo a district court order

granting a motion to dismiss. Wagner v. First Horizon Pharm. Corp., 464 F.3d

1273, 1277 (11th Cir. 2006).

      Bevan’s argument that the district court erred in changing its ruling fails.

The estate of John McSweeney filed a motion to dismiss, which was denied prior

to Bevan filing his fourth amended complaint. In its ruling denying the estate’s

motion to dismiss the first complaint, the district court noted the two-year Florida

limitations period to file a claim against an estate. When the district court

ultimately dismissed the estate, however, it did so upon a motion to dismiss

Bevan’s fourth amended complaint. In that motion to dismiss, the court was given

additional information contained in Mrs. McSweeney’s affidavit, in which she

attested that she had published notice of John McSweeney’s death in an obituary

that ran in the winter of 2002, immediately after his death, and Bevan knew about

his death. Bevan did not dispute this nor did he point to or submit any evidence

contrary to Mrs. McSweeney’s affidavit. The district court concluded that based



                                           12
upon Mrs. McSweeney’s published notice, the two-year statute of limitations did

not apply, and instead, Bevan should have filed his claim within three months of

publication of the notice of John McSweeney’s death. In his brief, Bevan cites no

authority that would have prevented the district court from considering the estate’s

motion to dismiss Bevan’s fourth amended complaint, which produced a different

result from an earlier motion to dismiss an earlier complaint. The court had a basis

for revising its ruling, and moreover, Bevan has not raised a factual or legal

challenge to the underlying findings of that basis.

       VI.     Granting Summary Judgment to the Law Enforcement Officers
               and Neighbors on Bevan’s Claims Under 42 U.S.C. § 1983

               A.     Violations of 42 U.S.C. § 1983

       Bevan next argues that the district court erred by not “controverting” the

affidavits of law enforcement submitted with their motion for summary judgment

and accepting them as true, especially since they were exceedingly similar,

apparently typed by the affiant’s attorney, and unsigned. Bevan then essentially

argues that the evidence he submitted, along with his acquittal, amounts to

sufficient evidence for him to survive summary judgment.6

       6
          While Bevan does not specify the affidavits or claims to which he is referring, the
affidavits of the law enforcement officers are the only ones that are almost identical and appear
to be drafted by an attorney. The district court dismissed only Count I based upon the law
enforcement officers’ affidavits; therefore this memo will only address the court’s use of the law
enforcement officers’ affidavits to dismiss Count I. Bevan’s failure to specifically argue
regarding deficiencies with other affidavits means that he has abandoned those arguments.

                                                13
       This Court reviews de novo a district court’s grant of summary judgment.

Mercado v. City of Orlando, 407 F.3d 1152, 1156 (11th Cir. 2005). Summary

judgment is appropriate when “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law.” Id. (quoting Fed.R.Civ.P. 56(c)). When

making this determination, we view all facts in the light most favorable to Bevan,

the non-moving party. See id. “When a moving party has discharged its burden,

the non-moving party must then go beyond the pleadings, and by its own

affidavits, or by depositions, answers to interrogatories, and admissions on file,

designate specific facts showing that there is a genuine issue for trial.” Jeffery v.

Sarasota White Sox, Inc., 64 F.3d 590, 593-94 (11th Cir. 1995) (internal quotation

marks and citations omitted).

       Summary judgment was properly granted to the law enforcement officers for

alleged violations under 42 U.S.C. § 1983. Each law enforcement officer filed

signed affidavits in which they stated they were not involved in Bevan’s arrest and

did not advise anyone on how to prosecute Bevan. Even though Bevan submitted a

voluminous amount of evidence, he did not submit anything that tied any officer,



Horsley, 304 F.3d at 1131 n.1.

                                           14
other than Officer Foell, to his arrest and prosecution. It was Bevan’s burden to

point to specific evidence that would controvert the law officers’ affidavits and

create a genuine issue of material fact. See Jeffery, 64 F.3d at 593-94. Because

Bevan failed to meet his burden, the district court properly granted summary

judgment.

       Bevan next argues on appeal that the law enforcement officers are not

entitled to qualified immunity because a reasonable official would not have

arrested him, and the district court erred in granting summary judgment to the law

enforcement officers based on their qualified immunity.7 Specifically, Bevan

faults Officer Foell for not recognizing that it was impossible for Bevan to throw a

punch at his neighbor over an eight-foot high fence, not reviewing 911 tapes that

recorded death threats against Bevan, and relying on statements of two of Bevan’s

neighbors that Bevan describes as “fraudulent.”

       “Qualified immunity protects government officials acting within their

discretionary functions from liability for civil damages as long as their conduct

does not violate clearly established statutory or constitutional rights that a

reasonable person would have known.” Skrtich v. Thornton, 280 F.3d 1295, 1302



       7
           Only Officer Foell was granted summary judgment based on qualified immunity,
therefore the issue of qualified immunity will only be addressed as to Officer Foell. Bevan
refers to officers Bond, Bonsall, and Hamilton in his brief but they are not parties to this case.

                                                 15
(11th Cir. 2002). The qualified immunity doctrine is intended to balance society's

interest in providing a remedy for injured victims and discouraging unlawful

conduct against the interest in enabling public officials to act independently and

without fear of consequences. Harlow v. Fitzgerald, 457 U.S. 800, 819, 102 S.Ct.

2727, 2738-39 73 L.Ed.2d 396 (1982). “Once a witness tells a story which, if

believed, would support criminal charges, society's interest swings in favor of the

investigating officer presenting that witness to the proper authorities without fear

of personal liability, absent subornation of perjury.” Williams v. City of Albany,

936 F.2d 1256, 1260 (11th Cir. 1991).

      The district court properly found Officer Foell was protected from suit by

qualified immunity. The district court pointed out that Bevan never specified what

false information Officer Foell submitted in his report. Additionally, even though

Bevan’s height theory may have provided a basis for his acquittal, there was no

evidence Bevan made Officer Foell aware of the height theory. The district court

also correctly pointed out that, even if Bevan had told Officer Foell about his

height theory – that it was impossible for him to punch his neighbor because they

were separated by an eight-foot high fence – it would not have automatically

rendered the neighbors’ identical statements unbelievable. Based on the

information available to Officer Foell, a reasonable person would not have known



                                          16
that arresting Bevan would have been a clear violation of his constitutional rights.

Therefore Officer Foell was entitled to qualified immunity for his investigation.

See Skrtich, 280 F.3d at 1302. Accordingly, the district court properly granted

Officer Foell summary judgment based on qualified immunity.

              B.     Conspiracy to Violate 42 U.S.C. § 1983

       Bevan next argues that the district court erred in granting summary judgment

on his conspiracy claim because the private-party defendants attended secret

meetings where members of the State Attorney’s Office were present, as well as

people from the Sheriff’s Office, and attendees of these meetings conspired to

arrest and prosecute Bevan for a crime he did not commit. Bevan argues that the

law enforcement officers are not entitled to qualified immunity because of the

“fraudulent” investigation conducted by Officer Foell that led to Bevan’s arrest,

which was in clear violation of his constitutional rights. He argues that the

investigation of Bevan and his arrest was in furtherance of the conspiracy to violate

his constitutional rights.

       “To establish a prima facie case of § 1983 conspiracy, a plaintiff must show,

among other things, that the defendants reached an understanding to violate his

rights.” Rowe, 279 F.3d at 1283 (quotations and citation omitted). “For a

conspiracy claim to survive a motion for summary judgment, a mere scintilla of



                                          17
evidence will not suffice; there must be enough of a showing that the jury could

reasonably find for that party.” Id. at 1284 (internal quotation marks and citation

omitted).

      Bevan did submit evidence that some of the defendants attended meetings

and even discussed him and his family. However, Bevan points to no evidence that

would support the existence of an agreement to violate his constitutional rights,

which is an essential element needed to prove Bevan’s conspiracy claim. Some

neighbors submitted affidavits stating that they had never attended a meeting, and

others admitted to attending a meeting but stated that there was no conspiracy and

no discussion occurred as to how to violate Bevan’s rights. Mr. Nieminski attested

that the meetings were held to discuss protection and neighborhood watch

programs in response to Andrew Bevan’s commission of violent felonies. The

Dufrats attested that two neighborhood watch meetings were held in response to

Andrew Bevan’s escalating violent criminal behavior. The Wolfsons attested that

the neighborhood meetings were held to discuss personal safety and protection, not

Bevan. Mrs. McSweeney attested that the neighborhood meetings were held for

the purpose of learning how to properly report crimes to the police, and she

attested that no one discussed how to incarcerate Bevan or deprive him of his

rights. Bevan submitted no evidence to contradict the affidavits. The mere fact



                                          18
that he was acquitted of a crime does not presuppose an agreement to violate

Bevan’s constitutional rights. See Rowe, 279 F.3d at 1283. Accordingly, the

district court properly granted summary judgment as to Bevan’s conspiracy claim.

               C.     Respondeat Supreior under 42 U.S.C. § 1983

      Bevan finally argues that the Lee County Sheriff is vicariously liable for his

deputies. “A defendant cannot be held liable under section 1983 on a respondeat

superior or vicarious liability basis.” Harvey v. Harvey, 949 F.2d 1127, 1129-30

(11th Cir. 1992).

      The district court noted that Bevan did not allege Shoap personally

participated in any of the alleged constitutional violations, and he submitted no

applicable evidence. Accordingly, the district court did not err in granting Shoap

summary judgment on Count III.

      Upon review of the record and consideration of the briefs filed by the

parties, we discern no reversible error.

      AFFIRMED.8




      8
          Bevan’s request for oral argument is denied.

                                               19